The opinion of the Court was delivered, September 22, by
Lewis, J.
The authority of partners is limited to the business of the partnership, and the acting partner, like others, is confined within the same limit. It is no part of the business of a partnership to incur liabilities for the debts of third persons, unless such liabilities are incurred in the course of the necessary transactions of the firm.
One partner cannot make the firm liable for a note of $571.34, given by him for his own individual debt, or for the debt of a stranger, by including in the consideration a trifling debt of 30 or 40 dollars which the firm were bound to pay. Such an act is not within the limit of his authority. It would avail but little to set bounds to the authority of partners if they might make each other liable for millions, in no way connected with the partnership business, by including in the transaction a few dollars for which the firm was bound.
Neither Bell, nor King, nor both together, can bind Shoenberger for the debt due by Moore & Wigton to F. & W. M. Faber. Neither the note given by Bell, nor the letter of the 4th December, 1849, written by King, can make Shoenberger liable without his consent. We see no evidence of his assent, nor are there any circumstances in the case to dispense with it. The plaintiffs below are not innocent holders of negotiable paper without notice of the consideration. They were perfectly aware of the fact that their claim was upon Moore & Wigton, and that the note in the partnership name of the plaintiffs in error was not given in the regular course of their partnership business. Under such circumstances it was the duty of the plaintiffs below to see that the note was signed with the assent of all the partners.
The seventh point of the plaintiffs in error, ought to have been answered in the affirmative. We see no other error in the proceedings.
Judgment reversed and venire facias de novo awarded.